O’Donnell, J.,
dissenting.
{¶ 27} We are asked here to determine whether the commission’s award for total loss of sight of an eye is supported by “some evidence.” Because the commission’s decision here is not supported by any evidence establishing a 100 percent loss of vision in the claimant’s left eye, it should be reversed. Accordingly, I respectfully dissent from the majority opinion to the contrary.
{¶ 28} In State ex rel. ABF Freight Sys., Inc. v. Indus. Comm., 96 Ohio St.3d 80, 2002-Ohio-3612, 771 N.E.2d 850, the claimant suffered a thumb injury requiring surgical arthrodesis. The commission granted a total-loss award despite determining that the claimant had “limited voluntary movement” of the thumb. Id. at ¶ 9.
{¶ 29} ABF filed a mandamus action in the Tenth District Court of Appeals, which granted relief. This court affirmed the appellate court and recognized that “while the evidence established that claimant suffered a serious thumb injury, it [did] not demonstrate the total stiffness required” and that “[n]one of the examining doctors * * * found the statutory prerequisite for a finding of ankylosis — total stiffness of the affected area.” Id. at ¶ 15.
{¶ 30} Further, in State ex rel. Moorehead v. Indus. Comm., 112 Ohio St.3d 27, 2006-Ohio-6364, 857 N.E.2d 1203, the decedent’s widow sought a loss-of-use award for injuries her husband sustained prior to death. The commission denied the award, saying that because decedent never awoke from his coma before dying, he was unaware of the loss sustained and was ineligible for an award. Id. at ¶ 3. We disagreed, stating that R.C. 4123.57(B) contained no requirement that the injured worker be conscious and cognizant of the loss, id. at ¶ 16, and we found that the commission abused its discretion in denying recovery. Central to our decision was our duty in interpreting statutes “ ‘to give effect to the words used, not to delete words used or to insert words not used.’ ” Id. at ¶ 15, quoting Columbus-Suburban Coach Lines, Inc. v. Pub. Util. Comm. (1969), 20 Ohio St.2d 125, 127, 49 O.O.2d 445, 254 N.E.2d 8.
{¶ 31} Finally, in State ex rel. Spangler Candy Co. v. Indus. Comm. (1988), 36 Ohio St.3d 231, 522 N.E.2d 1078, the commission granted the claimant a permanent partial award for a 68.75 percent loss of sight. We granted relief in mandamus to the employer, reasoning that while the record offered some evidence of loss of sight, it offered no evidence that the claimant lost 68.75 percent of his eye sight. Id. at 235, 522 N.E.2d 1078. Indeed, testimony from a treating physician established that the industrial injury caused, at most, 50 *191percent of the claimant’s actual sight loss. Id. The claimant’s preexisting condition, for which recovery was not allowed, accounted for some of the loss. Id.
{¶ 32} However, in the instant case, Dr. Mah, Gaydosh’s treating physician, specified that the percentage of vision actually lost in the left eye was 75 to 80 percent. The commission relied upon Dr. Mah’s medical report in granting Gaydosh’s motion, but made an award for a 100 percent loss of vision. The commission concedes that none of the medical evidence of record supports a finding of 100 percent loss of vision in the left eye. Accordingly, in line with our precedent in ABF Freight, Moorehead, and Spangler, I would assert that the determination of a 100 percent loss of vision is not supported by evidence of a total vision loss contained in the record.
{¶ 33} The majority relies heavily on State ex rel. Parsec, Inc. v. Indus. Comm., 155 Ohio App.3d 303, 2003-Ohio-6186, 800 N.E.2d 1180, in reaching its decision. In that case, an industrially induced cataract blocked all light, necessitating surgical replacement of the eye’s natural lens with an artificial one. The commission awarded total loss of vision in that eye, and the employer filed a mandamus in the Tenth District Court of Appeals.
{¶ 34} The appellate court considered the question whether the artificial-lens implant was a “correction” of vision, something not taken into account when calculating the percentage of vision actually lost according to R.C. 4123.57(C). The appellate court concluded that it was a correction of vision and therefore upheld the commission’s award.
{¶ 35} Parsec, however, is distinguishable from the facts in this case because, there, the record contained evidence that the claimant had suffered a 100 percent loss. Accordingly, Parsec should not be read as compelling a 100 percent award for the loss of a natural lens when the medical evidence indicates that the resulting loss of vision is 75 to 80 percent.
{¶ 36} More fundamentally, I disagree with the majority’s use of the term “legal blindness.” That term does not appear in R.C. 4123.57(B), and use of the term does not have meaning in the context of a total loss of vision. See Moorehead, 112 Ohio St.3d 27, 2006-Ohio-6364, 857 N.E.2d 1203, ¶ 15, quoting Columbus-Suburban Coach Lines, 20 Ohio St.2d at 127, 49 O.O.2d 445, 254 N.E.2d 8. R.C. 4123.57(B) awards compensation for either “the loss of the sight of an eye” or “the permanent partial loss of sight of an eye.” Gaydosh’s own treating physician, Dr. Mah, reported that he sustained a 75 to 80 percent loss of sight — which is a “permanent partial loss of sight” as defined by the statute — not “the loss of the sight of an eye.” Simply put, there is no evidence supporting an award for total loss of vision as required by statute.
{¶ 37} No one disputes the horrific nature of the injury sustained by this employee. However, despite the destruction of the lens in his left eye, Gaydosh *192did not lose 100 percent of uncorrected vision in that eye. Because R.C. 4123.57(B) does not create a presumptive total loss of vision for the loss of a natural lens, the court should apply the plain language of that statute to the facts of this case. In accordance with R.C. 4123.57(B), then, the commission abused its discretion in making a 100 percent award because its determination here is not supported by the evidence contained in this record. Accordingly, I would reverse the judgment of the court of appeals.
Crabbe, Brown & James, L.L.P., and John C. Albert, for appellant.
Marc Dann, Attorney General, and Derrick L. Knapp, Assistant Attorney General, for appellee Industrial Commission.
Ward, Kaps, Bainbridge, Maurer & Melvin, Thomas H. Bainbridge, and William J. Melvin, for appellee Stephen Gaydosh.
Moyer, C.J., and Cupp, J., concur in the foregoing opinion.